PER CURIAM.
On March 26, 1980, the Court issued its decision and judgment reversing the judgment of the Circuit Court of the Sixth Judicial Circuit within and for the County of Hughes, South Dakota. Matter of Northwestern Lutheran Academy, 290 N.W.2d 845 (S.D.1980). On June 25, 1981, the United States Supreme Court reversed the judgment of this Court and remanded the cause for proceedings consistent with its decision. St. Martin Lutheran Church v. South Dakota, — U.S. -, 101 S.Ct. 2142, 68 L.Ed.2d 612 (1981).
In accordance therewith, the judgment of this Court issued on March 26,1980, is hereby vacated and set aside, and the judgment of the Circuit Court of the Sixth Judicial Circuit within and for the County of Hughes, South Dakota, is hereby affirmed.